Citation Nr: 0512775	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  02-03 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for chronic low back 
pain, with spondylosis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had honorable active service from October 1968 to 
August 1971.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  This decision denied the veteran's claim for 
a rating higher than 10 percent for his chronic low back 
pain, with spondylosis, but granted service connection for 
his PTSD and assigned a 30 percent rating for it.  He wants a 
higher initial rating for this condition.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Unfortunately, further development is required before 
deciding the veteran's claims.  So, for the reasons discussed 
below, the claims are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.

REMAND

As a preliminary matter, although the RO obtained some of the 
veteran's VA medical treatment records, it is unclear whether 
all of them are on file.  In particular, the Board observes 
that the RO obtained VA medical records dated in July 2001 
and from April through May 2002 from the VA Medical Centers 
(VAMCs) in Brockton, Massachusetts and Boston, Massachusetts.  
However, it does not appear the RO attempted to obtain any 
additional VA treatment records, namely, those from April 
2000 to July 2001, those from July 2001 to April 2002, and 
from May 2002 to the present.  These records may contain 
important medical evidence or confirmation of his claims.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed 
to have constructive notice of all VA records and such 
records are considered evidence of record at the time a 
decision is made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually before the 
AOJ, may constitute clear and unmistakable error....").  

In addition, in January 2002, the veteran's representative 
submitted a letter from J. L. Kennedy, Ph.D., of Bolton 
Counseling and Psychotherapy, indicating he had evaluated the 
veteran and seen him for treatment four times.  Also, 
treatment notes related to the veteran's back disorder, from 
N. W. Basta, M.D., dated August 1998, April 2001, and 
September 2001, are of record, but it is unclear whether 
there are additional treatment records to be obtained.  The 
veteran submitted a statement from S. L. Bornstein, D.O., 
indicating he has treated the veteran since 1999 for his PTSD 
and low back disorder.  Similarly, the veteran told the 
evaluating psychologist during a July 2001 VA psychology 
assessment that he had sought treatment at the Framingham Vet 
Center.  But the RO has not made any efforts to associate 
these relevant, additional treatment records with the 
veteran's claims file.

Moreover, the Board finds that it would be helpful in this 
case to afford the veteran an additional VA examination for 
his PTSD.  A review of the record reveals that he was most 
recently afforded a VA examination in June 2001, and the 
report from that evaluation is on file.  However, it does not 
include mention of all of the objective clinical findings 
necessary to evaluate his service-connected disability under 
the Rating Schedule, from the effective date of service 
connection to the present.  See 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2004).  To effectively evaluate his 
PTSD, more recent objective characterizations are needed 
concerning his associated symptomatology (depression and 
anxiety, etc.) and his Global Assessment of Functioning (GAF) 
score - including an opinion regarding the basis of the 
score.  See Fenderson, 12 Vet. App. at 125-26 
(when the veteran appeals the initial rating assigned for his 
disability, just after establishing his entitlement to 
service connection for it, VA must consider his claim in this 
context - which includes determining whether he is entitled 
to a "staged" rating to compensate him for times since 
filing his claim when his disability may have been more 
severe than at other times during the pendency of his 
appeal).  



Further, neither the VA examiner nor anyone else who has seen 
the veteran in consultation has attempted to distinguish 
between the functional impairment caused by his nonservice-
connected alcoholism and his service-connected PTSD 
in an effort to accurately evaluate the manifestations and 
extent of his PTSD symptomatology and the resulting social 
and occupational impairment.  See Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996) (the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence that does so).  

Finally, the criteria for evaluating disabilities of the 
spine under 38 C.F.R. § 4.71a have been changed recently.  
First, the criteria in effect for evaluating disabilities 
under 38 C.F.R. § 4.71a, DC 5293 (2002) ("the old 
criteria") were revised effective September 23, 2002, 
codified at 38 C.F.R. § 4.71a, DC 5293 (2003) ("the interim 
criteria").  Subsequently, they were revised effective 
September 26, 2003, at which time the diagnostic codes were 
renumbered, including the renumbering of DC 5293, 
used for rating intervertebral disc syndrome (IVDS), to DC 
5243.  See 38 C.F.R. § 4.71a, DC 5243 (2004) ("the new 
criteria").

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply unless Congress provided 
otherwise or permitted the Secretary of VA to do otherwise 
and the Secretary did so.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), pointing out that the United States Court of Appeals 
for the Federal Circuit - in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) - overruled Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991), to the extent that Karnas conflicts with the 
precedents of the Supreme Court and the Federal Circuit.  
That is, when amended regulations expressly state an 
effective date and, as in this case, do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas, and the prior version may 
be applied, if more favorable, to periods preceding and 
following the change.  See also VAOGCPREC 3-2000 (Apr. 10, 
2000); VAOPGCPREC 11-97 (Mar. 25, 1997); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).

Thus, for the period prior to September 23, 2002, the Board 
must consider whether the veteran is entitled to a higher 
rating for his low back disorder under the old criteria.  For 
the period between September 23, 2002 and September 26, 2003, 
the Board must consider whether he is entitled to a higher 
rating under the old or interim criteria.  And for the period 
on and after September 26, 2003, the Board must consider 
whether he is entitled to a higher rating under the old, 
interim, or new criteria.

The criteria prior to September 26, 2003, for evaluating 
disabilities of the spine, other than IVDS, focused on 
subjective factors such as whether any ankylosis was in a 
favorable or unfavorable position (formerly DCs 5286 through 
5289) and whether the degree of limitation of motion was 
mild, moderate or severe (formerly DCs 5290 through 5292), 
except that other factors were taken into consideration for 
residuals of a vertebral fracture (formerly DC 5285) and 
sacro-iliac injury and weakness and lumbosacral strains 
(formerly DCs 5294 and 5295).  As to DC 5295, a 40 percent 
rating was applicable if the lumbosacral strain was 
manifested by listing of the whole spine to one side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent evaluation was applicable if the low 
back disorder was manifested by muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  And, a 10 percent disability 
evaluation was applicable where there was lumbosacral strain 
with characteristic pain on motion.  As mentioned, the 
Diagnostic Codes for rating spinal disorders were also 
renumbered, including renumbering the Diagnostic Code 
relating to lumbosacral strain, DC 5295, as DC 5237.

The spinal rating criteria effective September 26, 2003, on 
the other hand, use more objective criteria and other 
pertinent considerations.  Specifically, the revised criteria 
provide for evaluations with or without symptoms such as pain 
(radiating or not), stiffness, or aching and thus encompasses 
and takes into account those symptoms and removes any 
requirement that there be any of these symptoms to assign any 
evaluation.  See 68 Fed. Reg. at 51454 - 51455.  Note (6) to 
the revised criteria provides that the thoracolumbar and 
cervical segments of the spine are to be separately evaluated 
except when there is unfavorable ankylosis of both segments 
which will then be rated as a single disability.  

The spinal rating criteria revised on September 26, 2003, 
also provide for assigning an evaluation based on limitation 
of motion of a particular spinal segment in either forward 
flexion or the limitation of the combined range of motion of 
that spinal segment, either favorable or unfavorable 
ankylosis, or with respect to the entire spine if there is 
loss of more than 50 percent vertebral body height due to 
vertebral fracture or muscle spasm and guarding.  

It further deserves mentioning that the spinal rating 
criteria revised on September 26, 2003, and the supplementary 
information in the published regulations indicate that 
examiners should be asked to identify the underlying 
pathologic process so that evaluations can be made under the 
appropriate diagnostic codes for spinal disability.  See 68 
Fed. Reg. at 51454 - 51455.

Although the RO considered the revised criteria that took 
effect on September 26, 2003, in the February 2004 
supplemental statement of the case (SSOC), the Board 
nonetheless points out that the June 2001 VA examination was 
performed pursuant to the old criteria for rating spinal 
disorders.  So another VA examination is needed to address 
the revised rating criteria and consider this additional 
evidence, in order for VA to instruct the examiner as to 
these criteria.  38 U.S.C.A. § 5103A(d) (West 2002).  The 
revised criteria for rating spinal disorders, other than 
IVDS, provide, in part, that evaluations may be based on 
limitation of the combined range of motion of the particular 
spinal segment and, at Note 2, set forth maximum ranges of 
motion with the exception that a lesser degree of motion may 
be considered normal under the circumstances set forth in 
Note 3, and, in Note 4, that range of motion should be 
measured to the nearest five degrees.



Consequently, the veteran should be afforded additional VA 
examinations in order to determine symptomatology and current 
severity of his low back disorder, as well as to better 
assess the severity, symptomatology, and manifestations of 
his PTSD.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Obtain the complete records of the 
veteran's treatment at the VAMCs in 
Brockton and Boston, Massachusetts, from 
April 2000 to July 2001, from July 2001 
to April 2002, and from May 2002 to the 
present.

2.  Also, after securing any necessary 
authorization, obtain the veteran's 
medical treatment records from the 
Framingham Vet Center and Dr. Kennedy, 
concerning any counseling and care he has 
received for his PTSD since April 2000, 
and from Drs. Basta and Bornstein 
concerning any treatment for his chronic 
low back pain with spondylosis since 
April 2000.

3.  After receiving this additional 
evidence, schedule the veteran for 
another VA psychiatric examination to 
ascertain the current severity and 
manifestations of his service-connected 
PTSD under the applicable rating 
criteria.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).  Conduct all 
testing and evaluation needed to make 
this determination.  And the examiner 
should review the results of any testing 
prior to completion of the report and 
should detail the veteran's complaints 
and clinical findings, clinically 
correlating his complaints and findings 
to each diagnosed disorder.  The examiner 
should, if possible, indicate what 
specific symptoms are attributable to the 
service-connected PTSD, as opposed to 
symptoms referable to any nonservice-
connected disabilities (whether mental 
and/or physical) or other problems.  If 
it is not possible or feasible to make 
this differentiation, please expressly 
indicate this and explain why this cannot 
be done.  Please also discuss the 
rationale of all opinions provided.

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD.  
And assign an Axis V diagnosis (GAF 
score), consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 
and explain what the assigned score 
represents.  If possible, the examiner 
should specify the individual periods of 
time for each GAF score, preferably 
annually, between April 2000 and the 
present, including an explanation of all 
significant variations.  This includes, 
if possible, sorting what measure of the 
GAF score is attributable to the PTSD 
from other conditions that are not 
service-connected (whether mental and/or 
physical).  Any indications that the 
veteran's complaints or other 
symptomatology are not in accord with 
the objective findings on examination 
should be directly addressed and 
discussed in the examination report.  



4.  Also after any additional evidence is 
obtained, schedule the veteran for a VA 
orthopedic examination to assess the 
severity of his service-connected chronic 
low back pain, with spondylosis.  The 
examination should be conducted in 
accordance with both the old and new 
criteria for rating disabilities of the 
spine.  All necessary testing should be 
done and the examiner should review the 
results of any testing prior to 
completion of the examination report.  As 
to the old criteria, the examiner should 
determine if the whole spine lists to one 
side, if there is positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteoarthritic 
changes, narrowing or irregularity of 
joint space, muscle spasm on extreme 
forward bending, loss of lateral spine 
motion in the standing position.  And as 
to the new criteria, the examiner should 
determine whether there is weakened 
movement, premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  The 
examiner should express an opinion as to 
whether pain significantly limits 
functional ability during flare-ups or 
when the lumbosacral spine is used 
repeatedly over a period of time.  This 
determination also should be portrayed, 
if feasible, in terms of the degree of 
additional range of motion loss due to 
pain on use during flare-ups.  If no 
opinion can be rendered, an explanation 
should be set forth.

* Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2004), 
the claims file must be made available to 
the examiners for review in connection 
with the examination.  Each examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

5.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If the benefits 
sought are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




